﻿Let me first of all congratulate the President on his well-
deserved election. It is a source of satisfaction to us that
the President of his country, Ukraine, Mr. Leonid
Kuchma, is on this very day starting a state visit to
Mexico.
To the Secretary-General, Mr. Kofi Annan, we
extend our sincere gratitude for the extremely dynamic
way in which he is discharging his important
responsibilities, and particularly for his significant
contribution to the process of reform of the Organization.
The work of this session of the General Assembly
will cover the main items on the international agenda.
Allow me to begin this statement by referring to those
which are of particular significance to my country.
In relation to the topic of disarmament, significant
steps have recently been taken. Some prominent ones
have been the adoption of the Comprehensive Nuclear-
Test-Ban Treaty, the approval of a Convention prohibiting
22


anti-personnel mines, and the forthcoming conclusion of an
inter-American convention against the illicit traffic in arms,
munitions and explosives.
Also prominent at the regional level are the efforts the
Rio Group has decided to undertake towards beginning
consultations with a view to establishing criteria for self-
regulation in the purchase and transfer of certain types of
sophisticated conventional weapons. Latin America is one
of the regions with the lowest military expenditures in the
world, and there will be no grounds for asserting that an
arms race exists among our countries. There is, nonetheless,
agreement to prevent this from happening, and, accordingly,
we hope that the meeting to be convened in Cancun next
January by the Rio Group itself, with the participation of all
its member States, will attain its objectives. Despite all
these advances, we reiterate our concern at the lack of
tangible nuclear disarmament measures, and we stress that
the issue continues to be the responsibility of the
international community as a whole, and not the exclusive
province of the nuclear Powers. Accordingly, we regret that
the advisory opinion of the International Court of Justice of
8 July 1996, which called attention to the illegality of the
use of nuclear weapons and the obligation to negotiate
nuclear disarmament measures, has not been taken into
account by the main nuclear-weapon States.
It is appropriate to recall that when the Treaty on the
Non-Proliferation of Nuclear Weapons was indefinitely
extended, a series of commitments was drawn up with a
view to making progress towards nuclear disarmament, but
so far not even the most minimal progress has been made.
In an effort to break the impasse, Mexico, along with other
countries, submitted to the Conference on Disarmament in
Geneva a programme of action, in which we called for the
consideration and analysis of certain concrete disarmament
measures with all the seriousness they deserve.
To the same end, we support increasing the number of
nuclear-weapon-free zones, along the lines of the Treaty for
the Prohibition of Nuclear Weapons in Latin America —
the Treaty of Tlatelolco. Mexico will continue to support
the Brazilian initiative to consolidate the southern
hemisphere as a nuclear-weapon-free zone.
With reference to the Convention banning the use of
anti-personnel mines, it should be pointed out that the
recent approval of that instrument in Oslo was the
culmination of negotiations which had been conducted for
one year within the framework of what is called the Ottawa
process, as a result of an initiative by the Core Group
formed by Mexico, Canada and other countries in
October 1996. The Government of Mexico considers that
the use of this category of weapons constitutes a flagrant
violation of international humanitarian law, and that the
only viable solution to the problems it poses is the total
abolition of anti-personnel landmines and the destruction
of those currently stockpiled. Mexico welcomes the result
achieved, with the justified hope that the countries which
still remain outside the process will join in it.
Let us not continue to regard peace as an
unattainable objective or a utopian dream. Peace is not
only the absence of war, but a way of life which
establishes as the norm cooperation among free and equal
nations to overcome the problems that plague human
beings in all corners of the world. Peace is and must be
possible, because it is essential to us.
Mexico views drug trafficking as a serious threat to
its national security and to the health of humankind. We
maintain that this phenomenon promotes violence,
corruption and other unlawful activities, such as illegal
arms-trafficking, money-laundering and the diversion of
chemical precursors.
Among the possibilities offered by international
cooperation in this sphere, Mexico has been extremely
active in signing bilateral agreements to combat drug
trafficking and in participating in forums dealing with the
subject, such as the Inter-American Commission for Drug
Abuse and the Rio Group. To this must be added the
important process initiated by Mexico for the purpose of
holding, in June next year, a special session of the
General Assembly devoted to the consideration of the
world situation with regard to the illicit drug problem, so
that concrete measures against drug-trafficking and its
associated crimes can be agreed upon. We invite all the
Member States of the United Nations to participate
actively at the highest level in that special session.
Mexico rejects repressive police measures to prevent
and control migratory flows, convinced as we are that the
use of such methods, far from resolving problems, clouds
relations between frontier communities and many times
leads to the abuse and mistreatment of migrants by the
authorities responsible for applying migration policy.
As part of an effort to seek multilateral solutions to
this problem within the framework of the fifty-third
session of the Commission on Human Rights, the
Mexican delegation submitted a draft resolution on
migrants and human rights, which was adopted by
23


consensus, both in the Commission and in the Economic
and Social Council.
On the basis of the Mexican initiative, the
Commission on Human Rights decided to establish a group
of experts to formulate recommendations on strengthening
the promotion, protection and exercise of these rights. We
have a well-founded hope that it will be possible to secure
the establishment of a minimum standard of conduct for
countries in relation to migrants, regardless of their legal
status.
Recently, in the states of Texas and Virginia of the
United States of America, two Mexican citizens were
executed after all the means of recourse that could be used
to obtain the commutation of their death sentences had been
exhausted. In neither of the two cases was the person
concerned able to contact the consulate of his country at the
time he was arrested. This was a flagrant violation of article
36 of the Vienna Convention on Consular Relations. This
irregularity probably cost them their lives. There are 35
more Mexicans who have been sentenced to death in the
United States, and a number of them did not have access to
the consular protection to which they were entitled. The
state of Texas went so far as to justify the omission by
saying that it was not a party to the Convention in question.
In the case of Virginia the State Department of the United
States offered “profuse apologies” to the Government of
Mexico after the Mexican national had been executed.
Mexico wishes to denounce, in this highest forum of
mankind, this appalling state of affairs. We shall be seeking
an advisory opinion from the Inter-American Court of
Human Rights on the legality of applying the death penalty
when an international convention that affects due process
has not been complied with. In our view, this violates the
spirit and letter of the International Covenant on Civil and
Political Rights and the American Declaration on the Rights
and Duties of Man, the juridical importance of which has
been recognized by the Court to which I have referred.
We are convinced that at this session of the General
Assembly — imbued with new leadership and having
placed on its agenda a number of reports containing
specific proposals for progress in the reform process,
including the one submitted by the Secretary-General
himself on 16 July this year — we are at the threshold of
a new phase in the Organization's development.
With the same resolve with which it has invariably
welcomed any effort to raise international affairs to the
sphere of law, Mexico, as a founding Member of the
Organization, reiterates its full readiness to contribute to
the efforts we shall have to make to face this challenge.
For a number of years, when the issue of reform was
discussed we were content to pursue the rationalization of
the work of the United Nations through changes which
did not entail amendments to its founding Charter.
Nevertheless, the present juncture is so crucial that we
need to analyse where the defects that have prevented us
from being more efficient as an Organization are to be
found, in order to redress them.
I would like to reiterate some of the basic positions
Mexico maintains on the subject of the reform of the
Organization, while at the same time adding now some
comments regarding the proposals made by the Secretary-
General, as well as referring to some decisions which we
have taken recently.
We maintain that absolutely scrupulous respect for
the principles of law embodied in the Charter, including
in the decisions the Security Council has to take on
matters affecting the peace and security of the world, is
a fundamental rule of conduct of countries in their
international relations.
Since 1945 Mexico has attacked the very concept of
a division between permanent and non-permanent
members of the Security Council, basically because the
existence of the two categories establishes a
discriminatory situation — a situation which is
exacerbated by the permanent members having been given
the right of the veto, a privilege that has certainly been
abused and has frequently prevented the Council from
fulfilling its basic task.
We also maintain that the need to increase the
capacity of the United Nations to prevent conflicts and
resolve those that exist requires not only the reform of the
Security Council and its working methods, but also the
strengthening of the mechanisms for resolving conflicts
through peaceful means.
With regard to the Secretary-General’s proposals, we
welcome them and view with special interest the idea of
strengthening the Secretariat by creating a post of Deputy
Secretary-General and establishing a strategic planning
unit. We do not believe, however, that the objective of
cutting costs should guide the reform process. Avoiding
duplication and implementing the programme of the
Organization in an optimal way are the objectives that
should guide our work.
24


Mexico has repeatedly maintained that the financial
situation the Organization is experiencing stems from a
failure to comply with the obligations derived from the
Charter. The current financial situation has no link with the
assessment system. The way to deal with it is by making
full, timely and unconditional payments of the assessments
the General Assembly assigns to Member States. If we
must review the financial situation, then certainly all of us
Member States are ready to do so, as long as the result is
an equitable solution.
The financial crisis of the Organization should not lead
us to take decisions that distort the spirit of reform we
share. Carried to the extreme, this logic would call for the
designation of Ted Turner as a permanent member of the
Security Council, with the right of veto. By the way, we
appreciate Mr. Turner’s generosity.
We view with concern some of the proposals made for
merging subsidiary bodies of the Economic and Social
Council — for example, the Commissions on Narcotic
Drugs and Crime Prevention — which could in our view
devalue the treatment accorded to these subjects. The
merger of the Office of the United Nations High
Commissioner for Human Rights and the Centre for Human
Rights, on the other hand, would undoubtedly strengthen
treatment of the subject. Thus, while we consider that the
new tasks to be performed by the High Commissioner
should be in conformity with the provisions of the
international instruments in force and the guidelines of the
competent bodies in this field, we strongly support this
proposal. We also welcome Mary Robinson as High
Commissioner.
In relation to the reform of the Security Council, the
Mexican Government wishes to draw particular attention to
the following elements in the declaration adopted by the
Heads of State and Government of the Rio Group on 24
August 1997 in Asunción, Paraguay, marking the first
occasion on which that forum has conducted an in-depth
exchange of views on this important issue.
Reform of the Council is needed in order to correct
the imbalances in its current composition, improve its
decision-making mechanisms and make the conduct of its
work more transparent. A reform resulting in treatment that
discriminates between developed and developing countries
would not be acceptable. The veto should be restricted, as
a first step, to Chapter VII of the Charter. The expansion,
the reform of working methods and the question of the veto
form an integral part of the reform of the Security Council
and should form parts of the same agreement; in other
words, we view them as an indivisible whole.
Lastly, the Heads of State and Government of the
Rio Group reiterated their readiness to continue
participating actively in the Working Group dealing with
the subject, with a view to securing general agreement,
and decided to give their Ministers for Foreign Affairs
“responsibility for maintaining a broad dialogue on
the issue which takes the regional interest into
account and seeking understandings on the subject”.
Representativeness, political legitimacy, the regional
approach and consensus solutions are thus the elements
that should guide the work being undertaken.
To the extent that the above criteria are met, Mexico
wants to make it clear that it is fully prepared to
participate in an expanded, renewed and representative
Security Council. Nevertheless, the reform of the Security
Council must be a factor promoting cohesion and a
catalyst of cooperation among countries. At present, there
are so many and such diverse formulas that we run the
risk of the issue causing divisions and tensions.
Clearly, the international community has not yet
found the formula for achieving consensus on this delicate
matter. The issue calls for additional consultations and
better definitions of the very meaning of reform. States
cannot conceive of Security Council reform as a source
of national prestige or a way of consolidating regional
hegemonies. Any reform that is adopted must be inclusive
and strengthen regional equilibriums, which are
sometimes very fragile and very vulnerable.
Today, the States Members of the United Nations
appear, for the most part, to feel threatened more than
imbued with hope by the proposals that are circulating
with regard to the Security Council. A wave of lobbying
and national and regional expectations has been unleashed
in which the interests of the Organization itself are
conspicuous by their absence. This is precisely the
opposite of the spirit we want to achieve through reform.
It would be paradoxical and unacceptable if this
crucial challenge which the reform of the Security
Council poses us were to result in a fragmenting of the
United Nations at a time when unity of purpose and
community of efforts are more important than ever. The
issue is too important to be dealt with hastily.
25


The reform package proposed by the Secretary-
General is capable of making rapid progress, supported by
a broad consensus. The issue of the Security Council does
not appear to have secured the same level of agreement.
Let us make progress on the first and continue to reflect
on the second.